Judgment, Supreme Court, New York County (Richard Lowe, J.), rendered April 5, 1989, convicting defendant of two counts of criminal sale of a controlled substance in the third degree, and sentencing him to concurrent, indeterminate terms of imprisonment of from 4 Vi to 9 years, unanimously affirmed.
In a "buy and bust” operation, an undercover police officer approached defendant and inquired about purchasing drugs. Defendant provided a smaller quantity than the officer had requested, but the officer did not pay him for the vials. Defendant then led the officer to a nearby drug seller, who provided the officer with the quantity requested in return for $30. Defendant then followed the officer, demanding crack or money from her. The officer gave him $2.
The record shows that defendant was not "doing a favor” for the officer; that defendant displayed an independent interest in escorting the officer to a nearby drug dealer; that defendant and the drug dealer had had other dealings; and *368that defendant was expecting compensation for his service. (See, People v Lam Lek Chong, 45 NY2d 64, 74-75, cert denied 439 US 935.) This evidence was sufficient to disprove beyond a reasonable doubt that defendant was acting as an agent for the undercover officer. Concur—Sullivan, J. P., Carro, Rosenberger, Ross and Smith, JJ.